t c memo united_states tax_court commissioner of internal revenue respondent atef sa’d petitioner v docket no filed date harvey j waller for petitioner julie a jebe for respondent memorandum findings_of_fact and opinion gale judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure with respect to petitioner’s federal_income_tax for the taxable_year 1all section references are to the internal_revenue_code_of_1986 as in effect for the year at issue all dollar amounts are rounded to the nearest dollar following concessions by both parties the issues for decision are whether petitioner is allowed to deduct the following payments that he made from the bank accounts of his wholly owned subchapter_s_corporation s_corporation a lump-sum payment of dollar_figure to his former spouse periodic_payments to his former spouse totaling dollar_figure a payment of dollar_figure made to attorneys who represented his former spouse in their divorce action payments totaling dollar_figure that he contends were for medical_expenses of his children and whether petitioner is liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found petitioner resided in illinois at the time he filed his petition during petitioner was the president and sole shareholder of action mortgage inc action mortgage an s_corporation petitioner was married in to mildred sa’d mrs sa’d in mrs sa’d commenced a divorce action 2petitioner concedes that various deductions were erroneously claimed by his s_corporation for the year at issue but contends that he is entitled to deduct those amounts either as alimony or under other sections respondent concedes that the amount of the s corporation’s medical_expenses disallowed in the notice_of_deficiency dollar_figure was erroneous in that only dollar_figure of such expenses was claimed respondent accordingly concedes that the disallowance was overstated by dollar_figure the notice_of_deficiency also made certain computational adjustments to the amounts claimed on petitioner’s return for itemized_deductions and the personal_exemption in an illinois state court against petitioner on date mrs sa’d filed an emergency petition for a temporary restraining order in the divorce action therein she sought inter alia that petitioner be enjoined from making withdrawals from action mortgage’s bank accounts that her name be added to the accounts and that her signature be required for any withdrawals from the accounts including withdrawals in the ordinary course of business in an attached affidavit mrs sa’d affirmed that action mortgage had been started with marital funds and that while she had worked there once she had not done so nor been allowed on the premises by petitioner for the past three years the state court temporarily prohibited all withdrawals by petitioner but on date the court issued an order allowing petitioner to make withdrawals in the ordinary conduct of action mortgage’s business provided mrs sa’d was notified daily4 and allowing each spouse to make withdrawals of dollar_figure per month from the action mortgage bank accounts to cover his or her expenses on date upon mrs sa’d’s motion the state court issued an order 3mrs sa’d also affirmed that her name had been on the action mortgage bank accounts and that petitioner had assumed control of the accounts and removed her name from them 4the state court did not grant mrs sa’d’s request that her name be placed on the action mortgage bank accounts or that her signature be required on checks drawn on the accounts interim order which modified the monthly amounts so that each party shall be entitled to receive dollar_figure from the corporate account of action mortgage inc for support without prejudice to a full hearing the interim order made no designation with respect to the income_tax treatment of the payments mrs sa’d received dollar_figure each month from action mortgage’s bank accounts for the first months of under the terms of the interim order petitioner and mrs sa’d no longer lived together at the time on date the state court entered a divorce judgment the judgment incorporated a marital settlement agreement executed by petitioner and mrs sa’d on date under article iii of the marital settlement agreement entitled unallocated maintenance and support petitioner agreed to pay mrs sa’d dollar_figure per month for her unallocated maintenance and the support of the parties’ minor children beginning date petitioner’s obligation was to terminate after five years or upon the death of either petitioner or mrs sa’d the agreement also provided that the amounts paid were to be includible in the gross_income of mrs sa’d and deductible from the gross_income of petitioner article v of the agreement entitled medical and related expenses required petitioner and mrs sa’d each to pay half of the uninsured medical expenses of each of the couple’s children until the child completed or discontinued a college university or vocational school education or until the child’ sec_23d birthday whichever came first article x entitled action mortgage inc provided that petitioner would retain as his sole and exclusive property free of any claim by mrs sa’d all right title and interest in and to action mortgage inc next article xi entitled bank accounts stocks bonds investment funds provided in sec_1 that u pon the entry of a judgment for dissolution of marriage petitioner was to pay mrs sa’d a lump sum of one hundred sixty thousand dollars and in sec_2 that all bank accounts in either party’s name or under his or her control would be retained by that party in contrast to the dollar_figure per month payments for unallocated maintenance there was no provision in the agreement specifically providing for the termination of the obligation to make the lump-sum payment upon the death of mrs sa’d 5article xi read in full bank accounts stocks bonds investment funds xi upon the entry of a judgment for dissolution of marriage in this cause now pending atef shall pay to mildred a lump sum of one hundred sixty thousand dollars dollar_figure xi all bank accounts and funds contained in such accounts stocks bonds investment funds now titled in the parties’ respective individual continued the agreement also provided that each party will assume full responsibility for payment of his and her own individual attorneys’ fees and costs incurred in this action and further each party will hold the other harmless from any liability in connection therewith petitioner and mrs sa’d were present at a state court hearing on date concerning the terms of the marital settlement agreement and other aspects of their divorce petitioner’s attorney advised the court that he had explained to his client that the dollar_figure monthly payments characterized in the agreement as unallocated maintenance and child_support would be deductible by him petitioner’s attorney did not discuss the tax impact of any other aspect of the agreement at the hearing mrs sa’d’s attorney described the dollar_figure lump-sum payment as follows mr sa’d would retain his business action mortgage along with the remaining cash in the company after paying mrs sa’d one hundred sixty thousand dollars petitioner stated at the hearing that he understood the terms of the agreement continued names or any account under their dominion and control shall be the sole and exclusive property of said party the parties hereto further mutually agree to waive and release all their right title and interest in and to the bank accounts stocks bonds investment funds to be retained by the other party pursuant to the terms of this provision for the taxable_year petitioner timely filed a form_1040 u s individual_income_tax_return for himself and a form_1120s u s income_tax return for an s_corporation for action mortgage petitioner did not claim any dependents on his individual return the schedule_k-1 shareholder’s share of income credits deductions etc attached to the form_1120s reported petitioner as owning of the stock of action mortgage throughout the form_1120s claimed deductions of dollar_figure for medical expense dollar_figure for consultation expenses and dollar_figure for commissions the amount deducted for medical_expenses was attributable to payments that petitioner contends were made for medical_care for his children the consultation expenses deducted included dollar_figure paid to mrs sa’d’s attorneys for their services in connection with the divorce proceeding the amounts deducted as commissions included dollar_figure in monthly payments claimed as paid to mrs sa’d pursuant to the interim order and divorce judgment and the dollar_figure lump-sum payment respondent issued a notice_of_deficiency determining that petitioner’s distributable share of action mortgage’s ordinary_income required adjustment because the following deductions claimed by action mortgage were not allowable dollar_figure for medical_expenses dollar_figure for consultation expenses and dollar_figure for commissions expenses the adjustments increased petitioner’s distributive_share from a loss of dollar_figure to income of dollar_figure as stated the notice also determined an accuracy-related_penalty on date in response to a motion by petitioner for clarification of previous orders the state court issued an order in petitioner’s divorce case stating that the dollar_figure per month that mrs sa’d received from action mortgage pursuant to the interim order and the dollar_figure payment to mrs sa’d required in the divorce judgment were unallocated support payments from petitioner to mrs sa’d the order stated that the issue concerning the dollar_figure that petitioner paid to mrs sa’d’s attorneys is not ruled upon by this court opinion petitioner has conceded that the deductions at issue were improperly claimed as expenses of action mortgage on its corporate return but he contends that he is entitled to deduct them on his personal return as alimony or pursuant to other internal_revenue_code provisions 6respondent notes on brief that while action mortgage’s payment of petitioner’s personal expenses should have resulted in a constructive_dividend to petitioner the constructive_dividend would reduce the amount of passthrough income to petitioner from action mortgage by a corresponding amount thus respondent concedes the inclusion of the constructive_dividend arising from the amounts in dispute would not have affected the deficiency determined overview alimony payments are deductible by the payor sec_215 payments that qualify as deductible are those defined as alimony in sec_71 and thus includible in the income of the payee sec_215 to qualify as alimony the payments must be in cash and made pursuant to a written divorce_or_separation_instrument not specifically designated in that instrument as a payment not includible in gross_income or allowable as a deduction made at a time when the payor and payee are not members of the same household and not made pursuant to a liability that would exist for any period after the death of the payee spouse sec_71 a - d the foregoing requirements are conjunctive a payment is deductible_alimony only if all four requirements of sec_71 are satisfied see jaffe v commissioner tcmemo_1999_196 a payment satisfying the preceding criteria is nevertheless treated as child_support and not deductible to the extent that the payment is specifically fixed in the divorce instrument as an amount for the support of the payor’s children or subject_to reduction as a result of or at a time clearly associated with some contingency related to a child of the payor spouse sec_71 7a divorce_or_separation_instrument for this purpose includes an order of separate_maintenance sec_71 sec_1_71-1 income_tax regs lump-sum payment respondent contends that the dollar_figure lump-sum payment petitioner made pursuant to article xi of the marital settlement agreement is not alimony because petitioner’s liability to make the payment would not have terminated upon mrs sa’d’s death see sec_71 in determining whether a payment satisfies sec_71 we examine the divorce_or_separation_instrument to ascertain whether it contains a condition terminating the payor spouse’s liability on the death of the payee spouse and if it does not whether state law supplies such a condition in cases in which the instrument is silent see 102_f3d_842 6th cir aff’g tcmemo_1995_183 lapoint v commissioner tcmemo_2012_ sperling v commissioner tcmemo_2009_141 stedman v commissioner tcmemo_2008_239 because the marital settlement agreement does not address whether petitioner’s obligation to pay mrs sa’d dollar_figure would have survived her death we look to illinois law to determine whether the obligation would terminate upon the death of mrs sa’d illinois law as applicable in and currently8 distinguishes between provisions as to property disposition and the obligation to pay future maintenance ill comp stat ann b - c west supp property disposition provisions cannot be revoked or modified id b while future maintenance obligations are automatically terminated upon the death of either party id c in making the determination whether the payment obligation is a property disposition or a maintenance payment illinois law is clear that rules of contract construction are applicable to the interpretation of provisions in a marital settlement agreement and the primary objective is to effectuate the intent of the parties in re marriage of hall n e 2d ill app ct within the category of maintenance obligations illinois law further distinguishes between periodic maintenance and maintenance in gross which is defined as a nonmodifiable sum the right to which is vested in the payee in re marriage of freeman n e 2d ill in the absence of an 8illinois’ current divorce statute the illinois marriage and dissolution of marriage act was enacted in in the statute was amended to specifically authorize courts to award maintenance in gross see public act sec_1 eff date the provisions of the statute regarding maintenance as amended in remained in effect at the time of the sa’d divorce and currently explicit statement to the contrary rights to maintenance in gross are not affected by the death of the payee id pincite respondent argues that the dollar_figure payment was on the face of the marital settlement agreement intended to be a part of the property settlement rather than a support payment and was thus not terminable at death petitioner points to the state court’s clarifying order issued in which characterized the sum as an unallocated support payment as evidence that the award was intended as support respondent rightly notes however that the characterization of payments by the sa’ds or the state court does not determine their character for federal_income_tax purposes cunningham v commissioner tcmemo_1994_474 the structure and terms of the marital settlement agreement indicate that the dollar_figure payment was in the nature of a property disposition which under illinois law was nonmodifiable and would survive the death of the recipient the provision for the payment is in article xi of the agreement entitled bank accounts stocks bonds investment funds there is no mention of it in article iii of the agreement entitled unallocated maintenance and support control of the funds in action mortgage’s bank accounts had been a principal focus of the sa’ds’ dispute in the divorce action mrs sa’d successfully moved for a temporary restraining order averring that petitioner had assumed control of the action mortgage bank accounts and removed her name from the accounts the state court had issued orders limiting petitioner’s withdrawals from the accounts to checks necessary for the ordinary conduct of action mortgage’s business and for the support of petitioner and mrs sa’d in prescribed amounts against this backdrop the relationship of the two components of article xi becomes clear sec_1 of article xi required petitioner’s payment of dollar_figure to mrs sa’d sec_2 of article xi then provided that each spouse would retain the funds contained in bank accounts in their respective names or under their dominion and control this juxtaposition strongly suggests that the payment was consideration for mrs sa’d’s relinquishment of her equitable claims to the action mortgage bank accounts over which petitioner had assumed control this conclusion is confirmed by the sa’ds’ respective counsels’ explanation of the marital settlement agreement to the state court at the hearing to consider incorporation of the agreement into the divorce judgment mrs sa’d’s counsel 9in her motion for a temporary restraining order mrs sa’d had averred that action mortgage was founded during the marriage under illinois law the corporation would therefore be marital property subject_to equitable division see ill comp stat ann west supp in granting mrs sa’d’s request that petitioner’s control of action mortgage’s funds be restricted during the pendency of the divorce action the state court presumably accepted mrs sa’d’s contention that action mortgage was marital property explained the agreement to the state court as follows that mr sa’d would retain his business action mortgage along with the remaining cash in the company after paying mrs sa’d one hundred sixty thousand dollars the conclusion is inescapable that the payment was intended as a property disposition consequently under illinois law petitioner’s obligation to make the payment would have survived mrs sa’d’s death even if the state court’s clarifying order issued over eight years after the divorce judgment--to the effect that the dollar_figure payment was an unallocated support payment from petitioner to mrs sa’d--is taken at face value the characterization of the payment as support would not cause petitioner’s obligation to terminate in the event of mrs sa’d’s death the single lump-sum payment in which mrs sa’d’s interest became vested upon the entry of the judgment of divorce would be classified as maintenance in gross under illinois law see in re marriage of freeman n e 2d pincite as such since the marital settlement agreement did not provide otherwise petitioner’s obligation to make the dollar_figure payment would have survived mrs sa’d’s death see id consequently the payment is not alimony for federal_income_tax purposes see sec_71 monthly payments petitioner contends that the monthly dollar_figure payments received by mrs sa’d during the first months of pursuant to the interim order are deductible by him as alimonydollar_figure the payments at issue were received by mrs sa’d pursuant to the interim order which as pertinent here provided that each party shall be entitled to receive dollar_figure from the corporate account of action mortgage inc for support without prejudice to a full hearing sec_71 defines alimony as any payment in cash if the requirements of subparagraphs a through d are satisfied respondent contends that the amounts mrs sa’d received pursuant to the interim order were not payments as required by the statute because mrs sa’d herself could access the action mortgage corporate account to obtain the amount to which she was entitled under the order thus respondent contends no ‘payments in cash’ were ‘received’ by her in accordance with sec_71 10in the notice_of_deficiency respondent allowed an alimony deduction for the two dollar_figure monthly payments mrs sa’d received in november and date pursuant to the marital settlement agreement the amount originally deducted on action mortgage’s return as commissions and disallowed by respondent was dollar_figure the evidence in the record establishes that the payments mrs sa’d received from action mortgage and or petitioner in totaled dollar_figure a dollar_figure lump-sum payment and monthly payments of dollar_figure petitioner has not addressed the dollar_figure discrepancy and we accordingly sustain respondent’s disallowance of a deduction for that amount we disagree first we do not believe the evidence supports respondent’s contention that mrs sa’d could unilaterally access the corporate bank accounts mrs sa’d had sought an order from the state court that her name be placed on the accounts and that her signature be required on checks drawn on them the state court did not so order instead the state court imposed restrictions on petitioner’s access to those accounts thus while the record is somewhat sketchy we are persuaded by the preponderance_of_the_evidence that mrs sa’d received her monthly payments of dollar_figure for the first months of by means of petitioner’s or someone on his behalf who was authorized to draw on the accounts writing a check to mrs sa’d second even if we assume that mrs sa’d could somehow unilaterally draw on the action mortgage bank accounts that fact would not disqualify the amounts withdrawn as alimony respondent’s payments theory cannot be squared with jaffe where we held that the taxpayer husband was entitled to an alimony deduction for amounts that his spouse was entitled to withdraw by order of a divorce court from a money market reserve_account they owned jointly as tenants_by_the_entirety the alimony deduction was equal to one-half of the amounts withdrawn corresponding to the portion of the account owned by the taxpayer husband respondent has not suggested that mrs sa’d had any ownership_interest in action mortgage for federal_income_tax purposes during indeed respondent has accepted action mortgage’ sec_2001 return insofar as it reports petitioner as the owner of of the stock of action mortgage during and has determined that petitioner is required to report of the increase determined in action mortgage’s net distributable income for thus respondent has accepted the position that petitioner was the owner of action mortgage during accordingly under the principles of jaffe the amounts in action mortgage’s bank accounts that mrs sa’d received in pursuant to the state court order were payment s in cash received by her within the meaning of sec_71dollar_figure see also stahl v commissioner tcmemo_2001_22 11we acknowledge that under illinois law during most of the stock of action mortgage was marital property in which e ach spouse has a species of common ownership which vests at the time dissolution proceedings are commenced and continues only during the pendency of the action ill comp stat ann e but the statute further provides that this common ownership_interest in marital property shall not encumber that property so as to restrict its transfer assignment or conveyance by the title holder unless the title holder is specifically enjoined from doing so id in short the stock of action mortgage was during most of until entry of the divorce judgment marital property subject_to equitable distribution by the state court hearing the divorce action the same was true however of the money market reserve_account at issue in jaffe v commissioner tcmemo_1996_196 to which the spouses held legal_title as tenants_by_the_entirety respondent has not otherwise challenged the qualifications of the payments as alimony they were received under the interim order which was an order of separate_maintenance the interim order made no designations with respect to income_tax treatment and petitioner and mrs sa’d were not living together when the payments were made finally while the interim order did not provide that the payments would terminate in the event of mrs sa’d’s death as future maintenance payments under illinois law they would have automatically terminated in the event of the death of either party given the absence of any provision to the contrary in the order see ill comp stat ann c accordingly we hold that petitioner is entitled to an alimony deduction for the dollar_figure in payments mrs sa’d received in pursuant to the interim order attorney’s fees petitioner first argues that the dollar_figure action mortgage paid to mrs sa’d’s divorce attorneys is deductible by him because it was for the determination and collection of alimony citing 60_tc_685 aff’d without published opinion 511_f2d_1393 3d cir 42_tc_706 and elliot v commissioner 40_tc_304 petitioner misconstrues these cases they hold that the attorney’s fees of a taxpayer receiving alimony may be deducted as a cost of producing income these cases are no help to petitioner as a payor of alimony in some circumstances payment of a spouse’s attorney’s fees may constitute alimony when the divorce_or_separation_instrument requires it see sec_1_71-1t q a-6 temporary income_tax regs fed reg date but here the marital settlement agreement did not require petitioner to pay mrs sa’d’s attorney’s fees it specifically provided that both parties were responsible for their own attorney’s fees finally petitioner claims at one point on brief that the payment was made to his attorneys but at trial petitioner testified that the payment was for the attorney’s fees of mrs sa’d and the invoices for legal fees that petitioner submitted to substantiate the expense are from mrs sa’d’s attorneys consequently petitioner’s claim that the attorney’s fees were paid in order to preserve and protect his assets is meritless even if the fees had been paid to petitioner’s attorneys they were personal as they arose from a divorce action see also 372_us_39 t he characterization as ‘business’ or ‘personal ’ of the litigation costs of resisting a claim depends on whether or not the claim arises in connection with the taxpayer’s profit-seeking activities it does not depend on the consequences that might result to a taxpayer’s income-producing property from a failure to defeat the claim petitioner is therefore not entitled to a deduction for the dollar_figure action mortgage paid to mrs sa’d’s attorneys medical payments in his brief petitioner has not addressed the dollar_figure deduction for medical expense claimed on action mortgage’s return that respondent disallowed he is therefore deemed to have conceded it see 92_tc_661 even if not conceded the claimed medical_expenses are not alimony because petitioner conceded at trial that the payments were made for the medical_care of his children as required by the marital settlement agreement alimony as defined in sec_71 specifically excludes child_support payments sec_71 a payment is a child_support payment if the terms of the divorce_or_separation_instrument fix the payment as a sum which is payable for the support of children of the payor spouse sec_71 a payment is treated as so fixed if the amount will be reduced either a on the occurrence of a specified contingency relating to the child such as attaining a specified age or b at a time clearly associated with such a contingency to the extent of the reduction sec_71 article v of the marital settlement agreement entitled medical and related expenses required that both parties equally pay all out-of-pocket medical and related expenses_incurred on behalf of their children and not covered by health insurance article v further provided that the foregoing obligation would continue for each child during the period preceding the child’s emancipation defined to include periods of pursuit of higher education but not beyond age as the obligation for the children’s medical_expenses would reduce to zero upon their attaining the age of the entire amount is child_support and not deductible alimonydollar_figure accuracy-related_penalty respondent determined that petitioner is liable for a penalty under sec_6662 and b and on the basis of negligence or disregard of rules or regulations and a substantial_understatement_of_income_tax as the sole shareholder of action mortgage an s_corporation petitioner is liable for any accuracy-related_penalty arising from erroneous deductions claimed on the corporate return see 590_f2d_1377 5th cir aff’g tcmemo_1976_224 414_f2d_749 4th cir aff’g tcmemo_1968_98 rodriguez v commissioner tcmemo_1986_8 12petitioner did not claim his children as dependents on hi sec_2001 return nor has he shown that they would qualify as such under sec_152 accordingly the amount at issue would not constitute a deductible medical expense under sec_213 sec_6662 imposes a penalty for any underpayment attributable to negligence or disregard of rules or regulations sec_6662 and b negligence includes any failure to make a reasonable attempt to comply with the internal revenue laws sec_6662 it connotes a lack of due care or a failure to do what a reasonable and prudent person would do under the circumstances 114_tc_259 a disregard of rules or regulations is one that is careless reckless or intentional sec_6662 sec_6662 imposes a penalty of of any underpayment attributable to a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax_shown_on_the_return sec_6662 an understatement of income_tax is substantial when it exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the understatement is reduced by the amount attributable to the tax treatment of any item if there was substantial_authority for the taxpayer’s treatment of the item or if the taxpayer had a reasonable basis for the treatment and disclosed the relevant facts affecting the treatment on the return or in a statement attached to it sec_6662 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties sec_7491 to satisfy that burden the commissioner must offer sufficient evidence to indicate that it is appropriate to impose a penalty see 116_tc_438 if the commissioner satisfies his burden of production the taxpayer bears the burden of proving it is inappropriate to impose the penalty because of any exculpatory factors id no penalty is imposed with respect to any portion of an underpayment if the taxpayer acted with reasonable_cause and in good_faith in regard to that portion sec_6664 that determination is made case by case depending on the facts and circumstances those circumstances include reliance on a tax professional if the reliance was in good_faith sec_1_6664-4 income_tax regs to establish that the reliance on a tax professional was in good_faith the taxpayer must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir there is an underpayment_of_tax in this case attributable to the disallowed deductions that we have sustained for the dollar_figure lump-sum payment the dollar_figure payment of mrs sa’d’s attorney’s fees in the divorce action the claimed dollar_figure in medical_expenses of petitioner’s children and the unexplained dollar_figure excess in the amounts deducted as monthly payments under the interim order we are persuaded that each portion of the underpayment arising from the foregoing is attributable to negligence the lump-sum and attorney’s fees deductions were large and warranted greater care than petitioner exhibited in claiming them the lump-sum payment bore the hallmarks of a property settlement and the attorney’s fees deduction is simply without any legal support more tellingly the reporting of these items as commissions and consultation expenses respectively reflects a deliberate attempt to obfuscate the deduction of straightforward child_support expenses as a business_expense is clear negligence as is the unexplained deduction of the dollar_figure excess above the total of the monthly payments under the interim order there is no substantial_authority for the treatment of the foregoing items on action mortgage’s return nor was there disclosure of the facts affecting the treatment thus in the event the understatement arising from these items exceeds the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure the underpayment is also attributable to a substantial_understatement_of_income_tax petitioner claims that his divorce attorney advised him that the dollar_figure lump-sum payment was deductible as alimony reliance on such advice might constitute reasonable_cause however petitioner has not explained why if he thought the payment was alimony he deducted it as commissions the only evidence that petitioner received legal advice regarding the tax treatment of the lump-sum payment is his own self-serving testimony his divorce attorney was not called as a witness petitioner also emphasizes that the payments at issue were made to his spouse by action mortgage because the state court so ordered however that is true only with respect to the monthly payments of dollar_figure made pursuant to the interim order the total of which has been allowed as a deduction there is no evidence other than petitioner’s self-serving testimony that the state court required_payment of any other_amounts from the corporate entity indeed the available documentary_evidence suggests the contrary we conclude that petitioner has not shown reasonable_cause for the underpayment attributable to the disallowed deduction for the lump-sum payment or for any other portion of the underpayment we therefore hold that the underpayment is attributable to negligence and in the event the understatement exceeds the statutory threshold to a substantial_understatement_of_income_tax to reflect the foregoing decision will be entered under rule
